DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.
A.  Response to the Section 103(a) Rejection of Claims 1-9, 11, 12, and 20 (Bonnette, WasDyke)
Applicant argues that one of ordinary skill in the art would not have been motivated to modify the device of Bonnette to include the mounting sleeves of WasDyke, as doing so would render Bonnette’s filter system unsatisfactory for its intended purpose of macerating captured debris.
Examiner respectfully disagrees. Bonnette discloses a filter system used to catch thrombi comprising proximal/distal filters (24,26) wherein the proximal tube on the distal element is fixed to the elongated member (22) [disclosed in claim 1]. WasDyke teaches a filter that can be fixed, slidable and/or rotatably coupled to the elongated member via. mounting sleeves (140, 150). It would have been obvious to one of ordinary skill in the art to modify the fixed connection of Bonnette’s distal element to be rotatably coupled to the elongated member since WasDyke teaches that fixed connections between a filter and an elongated member on which the filter is mounted and rotatable connections between a filter and an elongated member on which the filter is mounted are known alternatives in the art. The teaching of these known alternative [other possible] connections [fixed, slidable and/or rotatable] warrant that the filter element would still be able to perform the function of catching/macerating thrombi. Applicant asserts that rotation of the filter would render Bonnette’s filter system incapable of macerating captured debris. This is not found persuasive as the filter is still able to be pulled/forced towards the capture sleeve to macerate captured debris. Applicant provides no evidence as to why rotation of the filter would adversely affect maceration of the captured debris as the baskets are being 
The Examiner further notes that claim 2 is directed towards “a stop fixedly coupled to the elongated member proximal to the interventional element” not to the distal element being rotatably coupled to the elongated member, which was disclosed in claim 1. 
B. Response to the 35 U.S.C. § 102(a)(1) Rejection of Claims 14. 15 and 19 (Bonnette) and Claims 16-18 (Bonnette, Vale)
Applicant’s arguments with respect to claim(s) 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 11-12, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette et al. (US 9827084) (hereinafter Bonnette) in view of WasDyke et al. (US 2018/0200040) (hereinafter WasDyke).
Regarding claim 1, Bonnette discloses intravascular emboli capture and retrieval device (see Fig. 4), comprising: 
an elongated member (guidewire 22)(Fig. 1) including a distal portion (see Fig. 6) configured to be positioned within a blood vessel at a treatment site at or near a thrombus (see Figs. 6-9; col. 13 lines 11-27); 
a distal element (distal filter 26; Fig, 4) comprising a first expandable mesh (see Fig. 4) and configured to expand from a constrained configuration to an expanded configuration (col. 13 lines 40-57) in which at least a portion of the distal element (26) is in apposition with a blood vessel wall (74; Fig. 6) at the treatment site or other desired location (Figs. 6-9); and

Bonnette fails to disclose that the distal element is rotatably coupled to the elongated member due to the proximal tube (42) being fixed to the elongated member (col. 10 lines 39-59).
WasDyke teaches an embolic protection device capable of being fixed, slidable, and/or rotatably coupled to the elongate member via a mounting sleeves (140, 150) (Fig. 2) (para. 0006 and 0048). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the proximal tube  with respect to the distal element in Bonnette to include the mounting sleeves of WasDyke in order to slidably attach the filter to a guidewire with various cross-sectional shapes and enable the filter to be free to rotate about the guidewire in the deployed configuration (abstract; para. 0044 and 0053).
Bonnette also fails to disclose a stop fixedly coupled to the elongated member proximal to the interventional element, wherein the interventional element is slidably coupled to the elongated member and movable between the stop and distal element.
 WasDyke further teaches a proximal stop (160/162; Fig. 2) that is fixedly attached to the elongate member (para. 0057) proximal to the embolic protection device (130 ;Fig. 2), wherein the embolic protection device (130) is slidably coupled to the elongated member (guidewire 120) and movable between the stop and the distal element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of

Regarding claim 3, Modified Bonnette discloses a first stop fixedly coupled to the elongated member proximal to the interventional element, wherein the interventional element is slidably coupled to the elongated member and movable between the stop and distal element.
However, Modified Bonnette fails to disclose a second stop coupled to the elongated member between the interventional element and distal element, wherein the interventional element is movable along the elongated member between the first and second stops.
WasDyke also teaches a second stop (proximal stop Fig. 2 which would be placed proximal distal filter 26 of Bonnette; see Modified Fig. 4a below) that is coupled to the elongated member (120; Fig. 2)  between the interventional element  and distal element (see Modified Fig. 4a of Bonnette below), wherein the embolic protection device (130; Fig. 2) is movable along the elongated member (120)  between the first stop and second stop  (para. 0006 and 0023) (see Modified Fig. 4a of Bonnette below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the treatment device in Modified Bonnette to include the proximal stop of WasDyke proximal to the distal element of Modified Bonnette in order to limit axial movement of the distal element along and/or relative to the elongated member in a proximal, distal, or both proximal and distal directions (para. 0055) and allow the distal element to be capable of being movable between the first stop and second stop (see Modified Fig. 4a of Bonnette below).

    PNG
    media_image1.png
    455
    799
    media_image1.png
    Greyscale

Modified Fig. 4a of Bonnette
Regarding claim 4, Modified Bonnette discloses all of the limitations set forth above, including a first stop and a second stop fixedly coupled to the elongated member proximal to the interventional element and the distal element.
However, Modified Bonnette fails to disclose a third stop coupled to the elongated member distal to the distal element, wherein the distal element is slidably coupled to the elongated member and movable along the elongated member between the second and third stops.
WasDyke teaches a distal stop (164; Fig, 2) disposed distal of the mounting sleeve (140) and the second mounting sleeve (para. 0056), and fixedly attached to the guidewire (120) proximate a distal end of the portion of the guidewire (para. 0057) wherein the embolic protection device (130; Fig. 2)is slidably coupled to the elongated member (120) and movable along the elongated member (120) between the second and third stops (Fig. 2) (para. 0006 and 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of

    PNG
    media_image2.png
    429
    799
    media_image2.png
    Greyscale

	Modified Fig. 4b of Bonnette

Regarding claim 5, Bonnette substantially discloses the invention as claimed above and further discloses wherein the distal element (26) is a first distal element distal to the interventional element (24) (see Fig. 4), the device further comprising a second distal element (capture sleeve 14; Fig. 2) proximal to the interventional element (see Fig. 2).
Regarding claim 6, Bonnette substantially discloses the invention as claimed above and further discloses a tube (the capture/delivery sheath 12; Fig. 1) extending longitudinally over the elongated member (22) (see Fig. 5)
Regarding claim 7, Bonnette substantially discloses the invention as claimed above and further discloses wherein the tube (12) is coupled to a proximal end portion of the interventional element (24) (see Figs. 5 and 6-9) (the examiner notes that all of the elements disclosed in Bonnette are coupled to one another at least operatively and/or through additional parts).
Regarding claim 8, Bonnette substantially discloses the invention as claimed above and further discloses a proximalmost stop or coupling member (capture/delivery sheath operator 18; Fig. 1) coupled to the elongated member, the tube (12) extending longitudinally between the proximalmost stop or coupling member (18) and the interventional element (24) (see Fig. 1).
Regarding claim 9, Bonnette substantially discloses the invention as claimed above and further discloses wherein the tube (12) is coupled to a proximal end portion of the distal element (26) (see Fig. 1) (the examiner notes that all of the elements disclosed in Bonnette are coupled to one another at least operatively and/or through additional parts).
Regarding claim 11, Bonnette substantially discloses the invention as claimed above and further discloses wherein the interventional element (24) comprises a thrombectomy device (see figs. 6-9) (col. 14 lines 19-39).
Regarding claim 12, Bonnette substantially discloses the invention as claimed above and further discloses wherein the interventional element (24) comprises a stent retriever. (The examiner notes that the interventional element is capable of retrieving a stent by expanding downstream of a stent and pulling the element proximally to retrieve the stent and place it into the capture sleeve 14 and/or catheter).
Regarding claim 14, Bonnette discloses intravascular emboli capture and retrieval system (abstract), comprising: 

a distal element (distal filter 26; Fig. 4) configured to expand from a constrained configuration to an expanded configuration (col. 13 lines 40-57) in which at least a portion of the distal element (26) is in apposition with a blood vessel wall (74; Fig. 6) at the treatment site or other desired location (Figs. 6-9); 
an interventional element (proximal filter 24; Fig. 4 and 6) comprising a stent retriever (The examiner notes that the proximal filter of Bonnette is capable of retrieving a stent by being expanded downstream of a stent and pulled proximally to place it in the capture sleeve 14 and/or the catheter); and 
a tube (capture sleeve positioning tube 16 ; Figs. 1 and 9) extending longitudinally over the elongated member (22; col. 11 lines 51-64).
wherein the interventional element (proximal filter 24; Fig. 4 and 6) is proximal to the distal element (distal filter 26; Fig. 4).
However. Bonnette fails to disclose the following:
a first stop fixedly coupled to the elongated member proximal to the distal element; and a second stop fixedly coupled to the elongated member distal to the distal element, 
wherein,
the distal element is slidably coupled to the elongated member and movable along the elongated member between the first and second stops.
WasDyke teaches an embolic protection device comprising a proximal stop (160/162; Fig. 2) that is fixedly attached to the elongate member (120) proximal to the embolic protection device (130; Fig. 2)(para. 0057), a distal stop (160/164; Fig. 2) that is disposed distal of the mounting sleeve (140) and the second mounting sleeve (150) (para. 0056) and fixedly attached to the elongate member (para. 0057); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the treatment system in Bonnette to include the proximal and distal stops of WasDyke in order to limit axial movement of the embolic protection device, mounting sleeve(s) along and/or relative to the guidewire in a proximal, distal, or both proximal and distal directions (para. 0055).
Bonnette also fails to disclose that the interventional element is rotatably coupled to the elongated member due to the proximal tube (42) being fixed to the elongated member (col. 10 lines 39-59).
WasDyke further teaches an embolic protection device (130) (Fig. 2) capable of being fixed, slidable, and/or rotatably coupled to the elongate member via a mounting sleeves (140, 150) (Fig. 2) (para. 0006 and 0048). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the proximal tube in Bonnette to include the mounting sleeves of WasDyke in order to slidably attach the filter to a guidewire with various cross-sectional shapes and enable the filter to be free to rotate about the guidewire in the deployed configuration (abstract; para. 0044 and 0053).
Regarding claim 15, Bonnette substantially discloses the invention as claimed above and further discloses wherein the distal element (26) is configured to prevent or inhibit a portion of the thrombus from migrating distal thereto (Figs. 6-9; col. 4 lines 20-33, col. 13 lines 57-63 , and col. 14 lines 40-64).
Regarding claim 19, Bonnette substantially discloses the invention as claimed above and further discloses a proximalmost stop or coupling member (capture/delivery sheath operator 18; Fig. 5) coupled to the elongated member (22), wherein the tube (16) is coupled to a proximal end portion of the 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnette et al. (US 9827084) (hereinafter Bonnette) in view of WasDyke et al. (US 2018/0200040) (hereinafter WasDyke) as applied to claim 6 above, and further in view of Girdhar et al. (US 2019/0175200) (hereinafter Girdhar).
Regarding claim 10, Modified Bonnette discloses all the limitations disclosed above including a tube coupled to the proximal end portion of the interventional and distal element. However, Bonnette fails to explicitly disclose a helical cut extending along at least a portion of the length of the tube. 
Girdhar teaches a tubular member (212; Fig. 2A) being a laser-cut hypotube having a spiral cut pattern along at least a portion of its length (para. 0156).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the tube in Modified Bonnette to include the spiral cut configuration of Girdhar in order to achieve the desired mechanical characteristics (e.g., column strength, flexibility, kink-resistance, etc.) (para. 0156).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Bonnette et al. (US 9827084) (hereinafter Bonnette) in view of WasDyke et al. (US 2018/0200040) (hereinafter WasDyke) as applied to claim 1 above, and further in view of Monstadt (US 2014/0343595).
Regarding claim 13, Modified Bonnette discloses all the limitations disclosed above including the interventional element extending longitudinally over the distal portion of the elongated member and comprising a second expandable mesh. 
However, Modified Bonnette fails to explicitly disclose wherein the interventional element is a laser-cut stent.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interventional element in Modified Bonnette to include the basket shape of Monstadt (The examiner notes that this new shape is considered a stent per applicant) in order to allow the individual meshes to be shaped in a trapezoidal and rectangular pattern which faces the vessel wall and enables the clot to penetrate the mesh structure more easily and allows the clot mass to be effectively displaced when the stent structure expands (para. 0024).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette et al. (US 9827084) (hereinafter Bonnette) in view of WasDyke et al. (US 2018/0200040) (hereinafter WasDyke) and in further view of Vale et al. (US 2014/0277079) (hereinafter Vale).
Regarding claims 16 and 17, Modified Bonnette discloses all of the limitations disclosed above including a microcatheter (capture/delivery sheath 12; Fig. 9) having a lumen (located where tube (16) is disposed within; Fig. 9) extending therethrough, wherein the distal element (26) and the interventional element (24) are configured to be slidably disposed within the lumen (Figs. 6 and 9) (col. 4 lines 35-40).
However, Bonnette fails to disclose a first and second catheter i.e. the first catheter wherein the distal element and the interventional element are configured to be slidably disposed within the lumen and a second catheter configured to be slidably received by the lumen of the first catheter.
Vale teaches a method of using a mechanical clot retrieval device 3600 where a first guide catheter (guide catheter 3601) has a lumen wherein the retrieval device 3600 is disposed within (Fig. 53a-f) (para. 0205) as well as a second microcatheter 3602 which is advanced over guidewire (not shown) and slidably received by the first guide catheter 3602 (Fig. 53a) (para. 0205).
It would have been obvious to one of ordinary skill in the art before the effective filing date of

Regarding claim 18, the combination of Modified Bonnette and Vale disclose the first catheter (guide catheter 3601 of Vale) is a guide catheter and the second catheter (capture/delivery sheath 12 of Bonnette) is a microcatheter because it is known that the microcatheter is passed over the guidewire which is taught in both references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771     

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771